Citation Nr: 1004421	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-31 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent 
for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating greater than 40 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating greater than 30 percent 
for peripheral neuropathy of the right (major) extremity.

4.  Entitlement to an initial rating greater than 20 percent 
for peripheral neuropathy of the left (minor) extremity.

5.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy, trigeminal neuralgia, of the left 
side of face.

6.  Entitlement to a compensable rating for right ear 
hearing loss.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1977.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2009, the Veteran and his spouse appeared and 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing.  The hearing transcript is associated 
with the record.  

The Board notes that the record reasonably raises a claim of 
service connection for paronychia as secondary to service-
connected peripheral neuropathy of the lower extremities.  
This issue, which has not been developed and adjudicated by 
the RO, is referred to the RO for appropriate action.

The Board further notes that, at his July 2009 hearing, the 
Veteran appeared to be pursuing claims of service connection 
for defective vision, premature atrial contractions, 
hypertension, impotency, pituitary macroadenoma, and left 
ear hearing loss.  As addressed more fully below, these 
claims are not currently before the Board.  However, the RO 
should also take appropriate action to address the Veteran's 
claims.

The issue of entitlement to a higher initial rating for left 
trigeminal neuralgia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the lower 
extremities is manifested by diminished sensation and 
reflexes, atrophy of the bilateral extensor digitorium 
brevis muscles of the feet, no more than mild loss of motor 
strength, and absent foot dropping or dangling, loss of 
muscle movement below the knee, weakened knee flexion or 
marked muscular atrophy.  

2.  The Veteran's peripheral neuropathy of the right upper 
lower extremity is manifested by sensory loss and mildly 
decreased dexterity of the hand with otherwise normal muscle 
tone and strength. 

3.  The Veteran's peripheral neuropathy of the left upper 
lower extremity is manifested by manifested by sensory loss, 
mildly decreased dexterity of the hand, and no more than 
mild loss of power involving grip, the wrist, the hand 
interossei and the deltoid.

4.  The Veteran's right ear hearing loss is manifested by 
Level I hearing.

5.  The claim for TDIU is moot in light of the assignment of 
a 100 percent schedular rating for the Veteran's service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 40 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Codes (DCs) 8620-27 (2009).

2.  The criteria for an initial rating greater than 40 
percent for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.123, 4.124, 
4.124a, DCs 8620-27 (2009).

3.  The criteria for an initial rating greater than 30 
percent for peripheral neuropathy of the right (major) 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.123, 4.124, 
4.124a, DCs 8510-16 (2009).

4.  The criteria for an initial rating greater than 20 
percent for peripheral neuropathy of the left (minor) 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.123, 4.124, 
4.124a, DCs 8510-16 (2009).

5.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, DC 6100 
(2009).

6.  The claim of entitlement to TDIU is dismissed as lacking 
legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.16 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (NOD), VA must respond by explaining the basis for 
the decision to the claimant (SOC), and finally the 
claimant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

At his hearing in July 2009, the Veteran and his 
representative brought up multiple service connection issues 
for consideration which were not certified for appeal by the 
RO.  The Board allowed wide latitude to the Veteran in 
testifying to these claims while noting that the Board would 
have to make jurisdictional findings concerning which 
matters were properly on appeal at this time.

The record is clear that the Veteran has properly appealed 
to the Board the issues of entitlement to higher disability 
ratings for peripheral neuropathy of the upper and lower 
extremities, trigeminal neuralgia of the left side of face, 
and right ear hearing loss.

The Board next notes that a February 2005 RO rating decision 
denied a claim of entitlement to TDIU on the basis that the 
issue was moot considering that the Veteran had a combined 
100 percent service-connected rating.  The Veteran submitted 
an NOD on the TDIU issue in January 2006, arguing that the 
TDIU issue was not moot for purposes of calculating his 
benefits under the Combat Related Special Compensation 
(CRSC) program.

In August 2006, the RO issued an SOC on the issue of 
entitlement to TDIU as well as the additional issues listed 
on the title page.  In October 2006, the Veteran submitted a 
substantive appeal which again argued his desire to obtain a 
100 percent rating for CRSC purposes.  On this record, the 
Board finds that the Veteran has properly appealed the TDIU 
issue before the Board.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009) (holding that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities which is part of a pending claim for increased 
compensation benefits).

The Board next notes that, in December 2003, the Veteran 
submitted an NOD with respect to a December 2003 RO rating 
decision which denied claims of service connection for 
defective vision, premature atrial contractions, 
hypertension, impotency, pituitary macroadenoma, and left 
ear hearing loss.  The RO issued an SOC on these issues in 
September 2004.

The October 7, 2004 cover letter to the September 2004 SOC 
informed the Veteran that he must file an appeal within 60 
days from the date of this letter or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying you of the action that you have appealed.  
Additionally, he was told that if the RO did not hear from 
him within this period, that portion of his case would be 
closed.  

The VA Form 9 or other document in lieu of this form was not 
submitted in response to the September 2004 SOC.  The 
failure to timely file a substantive appeal does not 
automatically deprive the Board of jurisdiction over a 
claim.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Here, 
significantly, the RO did not waive the time requirements 
for filing a substantive appeal.  See Gonzalez-Morales, 16 
Vet. App. 556, 557 (2003); Percy v. Shinseki, 23 Vet. App. 
37 (2009).  The RO has not certified the issues for appeal 
or otherwise waived timely filing of a substantive appeal by 
adjudicating the claims after the issuance of the September 
2004 SOC.  Therefore, the RO has not considered these issues 
on appeal and the record is unambiguous.  

In short, the issues involving service connection for 
defective vision, premature atrial contractions, 
hypertension, impotency, pituitary macroadenoma, and left 
ear hearing loss have not been appealed to the Board.  Id.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings 
can be assigned for separate periods of time, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  See generally 
38 U.S.C.A. § 5110(b)(2).

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  Butts v Brown, 5 Vet. 
App. 532, 538 (1993).  One DC provision may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's peripheral neuropathy of the 
lower extremities under DC 8520 (paralysis of the sciatic 
nerve) and peripheral neuropathy of the upper extremities 
under DC 8513 (all radicular groups).  The VA examiner in 
2004 indicated that the specific nerves involved included 
the sural, the tibial, peroneal, median, ulnar and radial 
nerves.

Disability involving a neurological disorder is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental function.  38 C.F.R. § 4.120.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  Id.

Pyramiding, which is the evaluation of the same disability 
or the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a Veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.

DC 8510 pertains to impairment of the upper radicular group 
(the fifth and sixth cervicals affecting).  Complete 
paralysis contemplates all shoulder and elbow movements lost 
or severely affected, hand and wrist movements not affected.  
38 C.F.R. § 4.124a, DC 8510.

DC 8511 pertains to impairment of the middle radicular 
group.  Complete paralysis contemplates adduction, abduction 
and rotation of arm, flexion of elbow, and extension of 
wrist lost or severely affected.  38 C.F.R. § 4.124a, DC 
8511.

DC 8512 pertains to impairment of the lower radicular group.  
Complete paralysis contemplates all intrinsic muscles of 
hand and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  38 C.F.R. 
§ 4.124a, DC 8512.

DC 8513 pertains to impairment of all radicular groups.  A 
20 percent disability rating is warranted for mild 
incomplete paralysis of all radicular groups involving 
either upper extremity.  A 30 percent rating is provided for 
moderate incomplete paralysis involving the non-dominant 
upper extremity and a 40 percent rating for moderate 
incomplete paralysis involving the dominant upper extremity.  
A 60 percent rating (non-dominant) and a 70 percent rating 
(dominant) requires severe incomplete paralysis.  An 80 
percent rating (non-dominant) and a 90 percent rating 
(dominant) requires complete paralysis.  38 C.F.R. § 4.124a, 
DC 8513.

DC 8514 provides the rating criteria for the musculospiral 
nerve (radial nerve).  Complete paralysis is evaluated as 70 
percent for the major limb, and 60 percent for the minor 
limb, due to impairment manifested by drop of the hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger, or where the patient cannot extend the hand at 
the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist, or 
where there is supination of the hand, weakened extension 
and flexion of the elbow, or where loss of synergetic motion 
of extensors seriously impairs the hand grip, or where total 
paralysis of the triceps occurs only as the greatest rarity.  
Severe paralysis warrants a 50 percent rating for the major 
limb and a 40 percent rating for the minor limb.  Moderate 
paralysis warrants a 30 percent rating for the major limb 
and a 20 percent rating for the minor limb.

A NOTE to DC 8514 indicates that lesions involving only 
"dissociation of extensor communis digitorium" and 
"paralysis below the extensor communis will not exceed the 
moderate rating under DC 8514.

DC 8515 provides the rating criteria for the median nerve.  
Complete paralysis of the median nerve contemplates the hand 
inclined to the ulnar side, the index and middle fingers 
more extended than normal, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the place of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, inability to make a fist, and the index and 
middle finger remain extended; inability to flex the distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at the right angle to the palm; weakened flexion 
of the wrist; and pain with trophic disturbances.  Complete 
paralysis is evaluated as 70 percent for the major limb, and 
60 percent for the minor limb.  Severe paralysis warrants a 
50 percent rating for the major limb and a 40 percent rating 
for the minor limb.  Moderate paralysis warrants a 30 
percent rating for the major limb and a 20 percent rating 
for the minor limb.  

DC 8516 provides the rating criteria for the ulnar nerve.  
Complete paralysis of the ulnar nerve of the major upper 
extremity contemplates "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened 
flexion of the wrist.  Complete paralysis is evaluated as 60 
percent for the major limb, and 50 percent for the minor 
limb.  Severe paralysis warrants a 40 percent rating for the 
major limb and a 30 percent rating for the minor limb.  
Moderate paralysis warrants a 30 percent rating for the 
major limb and a 20 percent rating for the minor limb.

The currently assigned 40 percent rating for peripheral 
neuropathy of the lower extremities is the maximum schedular 
rating allowable for disability of the external popliteal 
nerve (common peroneal) (DC 8521), the musculocutaneous 
nerve (superficial peroneal) (DC 8522), the anterior tibial 
nerve (deep peroneal) (DC 8523), internal popliteal nerve 
(tibial) (DC 8524), posterior tibial nerve (DC 8525), and 
internal saphenous nerve (DC 8527).  The common peroneal, 
superficial peroneal, deep peroneal, and tibial nerves 
affect the functioning of the foot and toes.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis 
of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no 
active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  Id.  
Ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.  DC 8620 refers to 
neuritis of the sciatic nerve while DC 8720 refers to 
neuralgia of the sciatic nerve.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold 
averages within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.  Puretone threshold averages are derived 
by dividing the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are 
given a numeric designation which is then used to determine 
the current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under 
these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric evaluation 
to the numeric designations in the rating schedule.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII 
(of 38 C.F.R. § 4.85), the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I subject to the provisions of 38 C.F.R. § 3.383.  
38 C.F.R. § 4.85(f).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or 
illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the alleged 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Peripheral neuropathy

At his hearing in July 2009, the Veteran described a slowly 
progressing peripheral neuropathy of the lower extremities 
which had been affecting his groin.  He further described 
peripheral neuropathy of his upper extremities which was 
more severe on the left.  For example, the Veteran stated 
that he had no perception of left hand functioning but had a 
perception of right hand functioning.  He described a left 
hand tingling and fire sensation which prevented his ability 
to grasp objects.

The Veteran has appealed the initial ratings assigned for 
his peripheral neuropathy affecting his upper and lower 
extremities, which became effective July 31, 2001.  The 
evidentiary record corroborates the Veteran's description of 
a progressive worsening of peripheral neuropathy symptoms of 
the upper and lower extremities involving loss of sensation, 
tingling, numbness, pins and needles sensation, and severe 
pain.  The Veteran's symptoms have been symptomatically 
treated with prescriptions such as Neurontin, Topamax, 
amitriptyline, Cymbalta and Zonegram.  He is currently 
prescribed Trileptal and undergoing pain management 
consultations which includes consideration of an implantable 
transcutaneous electrical nerve stimulation (TENS) unit.

The issue on appeal concerns the appropriate percentage rate 
of the extent of the Veteran's functional impairment caused 
by his peripheral neuropathy of the upper and lower 
extremities.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate each claim, and 
what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

By way of background, the Veteran underwent a neurologic 
evaluation which included an electromyography and nerve 
conduction velocity (EMG/NCV) study of his lower extremities 
in November 2000.  At that time, physical examination was 
significant for atrophy of the bilateral extensor digitorium 
brevis (EDB) muscles of the feet, diminished sensation of 
the feet and ankles, and decreased sensation in a stocking 
glove distribution to the malleoli level.  Otherwise, the 
Veteran's deep tendon reflexes (DTRs) were symmetric and 
lower extremity strength was 5/5 with the exception of 
diminished toe abduction bilaterally.  The electrodiagnostic 
study showed absent bilateral peroneal motor responses, 
normal bilateral tibial nerve latencies with mildly reduced 
amplitudes, absent bilateral sural sensory responses, and no 
evidence of active or chronic denervation of lower extremity 
muscles.  The EMG/NCV results were deemed consistent with 
lower extremity peripheral neuropathy.  The Veteran was 
reported to have absent peroneal motor responses without 
significant weakness of muscles innervated by the peroneal 
nerve.  It was noted that the absent responses were likely 
due to atrophy of the bilateral EDB muscles.  In turn, the 
EDB atrophy was possibly due to peripheral neuropathy as it 
affected the distal muscles more than the proximal muscles.

An EMG/NCV study of the lower extremities in September 2003 
demonstrated prolonged bilateral tibial motor distal 
latencies and diminished amplitudes, absent bilateral common 
peroneal motor responses, absent bilateral sural sensory 
responses, and normal needle EMG of the lower extremities.  
The results were interpreted as showing evidence of a 
demyelinating and axonal lower extremity peripheral 
neuropathy with a slowing of the bilateral atibial nerve 
latencies and reduction in tibial amplitudes when compared 
to the November 2000 study.

An EMG/NCV study of the Veteran's left upper extremity in 
September 2003 demonstrated normal left median and ulnar 
motor distal latencies, normal left radial sensory latency 
with a mildly reduced conduction velocity, left ulnar nerve 
slowing across the elbow, prolonged left median and ulnar 
antidromic sensory distal latencies, mildly prolonged left 
median and ulnar palmar responses, mildly slowed left 
median, ulnar and radial sensory conduction velocities, and 
normal EMG of the left upper extremity.  The Veteran's 
physical examination demonstrated 5/5 strength, symmetric 
DTRs and positive Tinel's at the left elbow.  The results 
were interpreted as showing a mild upper extremity primarily 
demyelinating sensory polyneuropathy with an apparent 
superimposed left ulnar neuropathy at the elbow.

Of record is the Veteran's December 2004 VA Compensation and 
Pension (C&P) examination report.  At that time, the Veteran 
described numbness with paresthesiae (tingling) and 
dysesthesiae (severe burning sensation) involving all of his 
extremities, but was worse on the left and more marked in 
the lower extremities.  The Veteran described often dropping 
items with his left hand as well as difficulty opening jars 
secondary to sensory loss and mild weakness.  He had 
difficulty walking more than 4-5 blocks with 5-6 episodes of 
falling per year due to lower extremity weakness and 
imbalance of stance.  His peripheral neuropathy symptoms 
interfered with his sleep, and prevented him from enjoying 
life and doing daily activities.  The Veteran described his 
weakness and sensory incoordination as being further 
affected by pain, fatigue and lack of endurance.  Pain was 
the major functional impact, which severely limited 
function.  The Veteran had periods of time of being active 
followed by periods, often days, where he lacked endurance.

The VA examiner noted that the Veteran's EMG studies 
demonstrated dysfunction in the peripheral nerves and, more 
specifically, the sural, tibial, peroneal, median, ulnar, 
and radial nerves.  On examination, the Veteran's motor 
examination demonstrated normal bulk and tone.  There was 
left pronator drift, 4/5 power with left grip, and 5-/5 
power of left wrist dorsiflexion, the left hand interossei 
and the left deltoid.  Otherwise, power in the upper 
extremities was 5/5.  Rapid alternating movements were slow 
for the hands and fingers with mildly decreased dexterity 
bilaterally.

The Veteran's lower extremity strength was significant for 
4/5 hip flexors and decreased 4/5 toe abduction bilaterally.  
Strength was 5/5 in hip extensors, knee flexors, extensors, 
foot dorsiflexion, and foot plantar flexion.  There was 
atrophy of the EDB muscles bilaterally.

DTRs were bicep jerks of 2 on the right and 1 on the left; 
triceps jerk trace bilaterally; brachioradialis absent 
bilaterally; knee jerk (KJ) and ankle jerk (AJ) absent 
bilaterally; and plantar reflexes flexor on the right and 
mute on the left.  Sensory testing revealed decreased 
sensation to pinprick and to temperature in the lower 
extremities to the knees, and in the hands to the mid 
forearms.  There was absent vibration sense at the ankles, 
and reduced vibration sense at the knees and iliac crest.  
Vibration sense was normal in the upper extremities.  The 
Veteran could stand on his heels.  Gait was normal for 
walking.

Overall, the December 2004 VA C&P examiner found evidence of 
peripheral nerve dysfunction in the upper and lower 
extremities with involvement of motor and sensory function.  
The specific nerves involved included the sural, the tibial, 
peroneal, median, ulnar and radial nerves.  The distribution 
of the lesion was a distal involvement initially with a 
progressive involvement over time of more proximal 
components of the nerves (dying back neuropathy).  The 
specific impairment included loss of sensation to touch, 
pinprick and vibration sense.  There was also mild weakness 
of the hip flexors and the hands with left pronator drift, 
and mild loss of fine motor control and dexterity.  The 
Veteran's weakness and sensory function was further limited 
by fatigue and lack of endurance, as reported above.  
Overall, the Veteran was given an impression of a 
progressive, severe axonal sensori-motor peripheral 
neuropathy with secondary demyelization.

The Veteran's private and VA clinical records do not reflect 
any clinical findings which significantly deviate from the 
results of the December 2004 VA C&P examination.  An October 
2002 report from Dr. P.T.P., noted the Veteran's report of 
stumbling at times due to peripheral neuropathy of the lower 
extremities.

Additionally, a February 2001 private examination report 
noted that the Veteran had paronychia and subungual 
hematomas as possibly being related to the peripheral 
neuropathy of the lower extremities, to include 
hyperextension dysfunction of the toes.  See Dr. R.J.S., 
report dated February 2001.  This separate issue has been 
referred to the RO for appropriate development and 
adjudication.  

A December 2005 EMG/NCV study demonstrated normal bilateral 
median motor responses, bilateral ulnar responses consistent 
with left ulnar neuropathy at the elbow, prolonged distal 
latencies with conduction velocity slowing of bilateral 
median and ulnar sensory responses, conduction velocity 
slowing for the bilateral radial sensory nerves, prolonged 
distal latencies with markedly diminished amplitudes of the 
bilateral tibial motor responses, absent bilateral peroneal 
motor responses, absent bilateral sural sensory responses, 
and normal EMG findings of the upper and lower extremities.  
The study was interpreted as demonstrating motor and sensory 
peripheral neuropathy, greater involvement of the sensory 
nerves compared with the motor nerves and more involved in 
the lower extremities, which had progressed since 2003. 

The Veteran's private clinical records in 2006 included his 
April 2006 report of a worsening of peripheral neuropathy 
symptoms in November 2005 which had caused walking 
difficulty and precluded his golfing.  However, the Veteran 
reported a sudden improvement of symptoms in January 2006.  
In July 2006, the Veteran described some difficulty with 
walking but reported an exercise routine of working out with 
a trainer 3 days per week and playing a complete round of 
golf where he walked half of the holes and rode for the 
other half.  At that time, physical examination was 
significant for decreased sensation above both ankles with 
intact proprioception.  In October 2006, musculoskeletal and 
neurologic examinations reflected no evidence of weakness or 
paralysis.

A November 2006 private progress note reflected the 
Veteran's report of an exacerbation of peripheral neuropathy 
symptoms after being prescribed Efudex to treat chest and 
arm lesions.  His usual neuropathic pain returned 3 weeks 
following discontinuing use of Efudex.  He had a recent 
history of stopping golfing for several months.  As his pain 
had decreased, he planned to resume exercise with a trainer.

The Veteran's private clinical records in 2007 include a 
March examination which noted the Veteran to have normal 
gait, normal and symmetric reflexes, and grossly normal 
strength and sensation.  In April, the Veteran indicated not 
exercising due to neuropathic pain of the hip and groin.  In 
August, the Veteran reported golfing three times in the past 
month.  In December, the Veteran reported a worsening of his 
peripheral neuropathy symptoms over the last 2-3 months.

The Veteran's private clinical records in 2008 include a 
March examination which indicated that the Veteran 
demonstrated a normal gait, normal and symmetric reflexes, 
and grossly normal strength and sensation.  In May, the 
Veteran reported periods of variable strength.  In July, the 
Veteran reported that his peripheral neuropathy symptoms 
were bothersome and apparent during the daytime.  
Examination was significant for an apparent sensory deficit 
in both feet with hyperesthesia on the shins and alternating 
hypoesthesia.  

A September 2008 EMG/NCV study demonstrated prolonged ulnar 
motor nerve conduction velocities across the elbow, normal 
median motor responses, prolonged bilateral median and ulnar 
sensory distal latencies, prolonged bilateral radial sensory 
distal latencies, normal bilateral peroneal motor responses, 
diminished bilateral tibial motor amplitudes, prolonged 
bilateral tibial latencies, absent bilateral superficial 
peroneal sensory responses, symmetric bilateral F-wave 
responses, and needle EMG showing mild active denervation in 
the cervical and lumbar paraspinal muscles as well as mild 
denervation in the ulnar innervated muscles.  The findings 
were deemed consistent with motor and sensory peripheral 
neuropathy and a concomitant bilateral cubital tunnel 
syndrome.

In December 2008, the Veteran underwent an extensive private 
consultation that recorded his complaint of severe 
peripheral neuropathy which had been progressing over the 
years.  The Veteran continued to exercise and play golf but 
was limited due to back pain.  The Veteran described 
functional limitations involving yard work, recreation and 
exercise.  The Veteran's pain diagram involved pain, 
numbness, tingling and pins and needles sensation in the 
left hand to the shoulder, the right hand to the shoulder, 
and the bilateral legs up to the knees, more on the left 
than the right.  He also had pain in the right and left 
lower back near the flanks. (Service connection for 
residuals of L4 fracture with degenerative joint/disc 
disease, lumbar spine, radiculopathy is separately rated and 
not part of this appeal).  

On examination, the Veteran's gait was non-antalgic with 
normal coordination.  Reflexes were 1+ in the knees, 1+ in 
the right ankle, and absent in the left ankle.  Manual 
muscle testing did not show any significant focal weakness, 
except for distal muscle groups, including the ankle 
dorsiflexors and plantar flexors.  The Veteran also 
mentioned numbness along his hands bilaterally.  Sensation 
showed stocking distribution of numbness up to the ankles, 
more on the left than right.  Cardiovascular and skin 
examinations were negative.  Musculoskeletal examination did 
not show obvious focal atrophy of the lower limb muscle 
groups.  Structural examination did not show any gross leg 
length discrepancies.

A January 2009 neurology consultation included the Veteran's 
report of a 10 year history of severe peripheral neuropathy 
pain with associated tingling.  Physical examination was 
significant for normal sternocleidomastoid function and 
shoulder shrug, normal and symmetric motor power, normal 
motor tone with no pronator drift, normal gait, and normal 
rapid alternating movements.  DTRs and Babinski signs were 
absent.  Sensation was diminished in stocking glove 
distribution to pin, vibration and proprioception.

A March 2009 private examination was significant for an 
apparent sensory deficit in both feet with hyperesthesia on 
the shins and alternating hypoesthesia.  A May 2009 
examination found that the Veteran could not feel light 
touch at all on his left above his ankle, and did not feel 
light touch on the right.  He could not feel deep pressure 
on the left until above his ankle.  He felt deep pressure on 
his right foot throughout.  

With respect to the Veteran's peripheral neuropathy of the 
right and left lower extremities, the Veteran's EMG/NCV 
studies reflect involvement of the sural, tibial and 
peroneal nerves.  The criteria for these affected nerve 
roots (DCs 8521, 8522, 8524, 8525 and 8527) primarily affect 
the functioning of the feet.  Separate ratings for each 
affected nerve distribution would be duplicative in this 
case and violate the anti-pyramiding provisions of 38 C.F.R. 
§ 4.14.  The currently assigned 40 percent ratings are the 
maximum schedular ratings assignable under these diagnostic 
codes.

The Board has thus considered whether a higher rating could 
be warranted under DC 8520, sciatic nerve.  A higher 60 
percent rating is warranted for severe paralysis of the 
sciatic nerve with marked muscular atrophy.  The maximum 80 
percent schedular rating contemplates foot dropping and 
dangling, no active movement possible of muscles below the 
knee, flexion of the knee weakened or (very rarely) lost.

The Board finds that the credible lay and medical evidence 
establishes that the Veteran's peripheral neuropathy of the 
lower extremities is manifested by diminished sensation and 
reflexes, atrophy of the bilateral extensor digitorium 
brevis muscles of the feet, no more than mild loss of motor 
strength, and absent foot dropping or dangling, loss of 
muscle movement below the knee, weakened knee flexion or 
marked muscular atrophy.  

In this respect, the examinations during the appeal period 
are significant only for mildly decreased motor strength 
with hip flexors, ankle dorsiflexors, ankle plantar flexors 
and toe abduction bilaterally.  Otherwise, the Veteran is 
described as having normal strength with hip extensors, knee 
flexors, foot dorsiflexion, and foot plantar flexion.  A 
private examination in December 2008 described no 
significant focal weakness for any distal muscle groups 
other than the ankle dorsiflexors and plantar flexors.  The 
January 2009 neurology consultation described normal and 
symmetric motor power, normal motor tone with no pronator 
drift, normal gait, and normal rapid alternating movements.  
The remaining clinical records otherwise describe the 
Veteran as having a normal gait.

The Board acknowledges the Veteran's description of lower 
extremity limitations due to peripheral neuropathy.  The 
Veteran's description of increased severity of peripheral 
neuropathy symptoms of pain, tingling, and loss of sensation 
are credible and corroborated by the EMG/NCV studies 
throughout the appeal.  However, the objective medical 
evidence does not reflect that the Veteran's overall 
functional impairment has worsened during the appeal period 
to warrant an increased disability rating for any time 
during the appeal period.  The Board notes that the Veteran 
otherwise describes an ability to walk 9 holes of golfing, 
which is not consistent with the level of functional 
impairment contemplated by the 60 percent rating under DC 
8520.  Significantly, at no time is there marked muscle 
atrophy shown.  

Based on this evidence, the Board finds that the credible 
lay and medical evidence preponderates against ratings 
greater than 40 percent for peripheral neuropathy of the 
right and left lower extremities for any time during the 
appeal period under any potentially applicable diagnostic 
code.  The Veteran's lay statements of a greater level of 
disability are greatly outweighed by the private and VA 
clinical findings of record.  There is no doubt of material 
fact to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).

With respect to the Veteran's peripheral neuropathy of the 
right and left upper extremities, the Veteran's EMG/NCV 
studies reflect involvement of the median, ulnar, and radial 
nerves.  The criteria for these affected nerve roots (DCs 
8514, 8515, and 8516) primarily affect the functioning of 
the hands, fingers and wrist.  

The Veteran's December 2004 VA C&P examination showed that 
the Veteran's left upper extremity demonstrated pronator 
drift, 4/5 power with left grip, and 5-/5 power of left 
wrist dorsiflexion, the left hand interossei and the left 
deltoid.  Otherwise, power in the upper extremities was 
normal at 5/5.  A December 2008 private consultation was 
significant for pain, numbness, tingling and pins and 
needles sensation in the left hand to the shoulder, and the 
right hand to the shoulder.  However, the Veteran's clinical 
findings since the December 2004 VA C&P examination describe 
either normal muscle tone or grossly normal muscle strength.  
Notably, the Veteran described an ability to play 18 holes 
of golf, which would involve the gripping of a golf club.

The Board finds that the credible lay and medical evidence 
demonstrates that the Veteran's left upper extremity 
peripheral neuropathy is manifested sensory deficits, mildly 
decreased dexterity of the hand, and no more than mild loss 
of power involving grip, the wrist, the hand interossei and 
the deltoid.  

The Board further finds that the credible lay and medical 
evidence demonstrates that the Veteran's right upper 
extremity peripheral neuropathy is manifested by sensory 
loss and mildly decreased dexterity of the hand with 
otherwise normal muscle tone and strength.  

In so holding, the Board notes that the RO's use of DC 8513 
does not fit the facts of this case inasmuch as the EMG/NCV 
findings indicate impairment involving the median, ulnar and 
radial nerves and not the cervicals.  The Veteran's overall 
level of disability involving the right and left upper 
extremities is no more than moderately disabling under DC's 
8514, 8515 and 8516.  As such, the appropriate rating 
throughout is 30 percent for the right upper extremity and 
20 percent for the left upper extremity under any applicable 
DC.  

Again, the Board finds that the Veteran's description of 
increased severity of peripheral neuropathy symptoms of 
pain, tingling, and loss of sensation are credible and 
corroborated by the EMG/NCV studies throughout the appeal.  
However, the objective medical evidence does not reflect 
that the Veteran's overall functional impairment of the 
upper extremities has worsened during the appeal period to 
warrant an increased disability rating for any time during 
the appeal period.  The Veteran's lay statements of a 
greater level of disability are greatly outweighed by the 
private and VA clinical findings of record.  There is no 
doubt of material fact to be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).

II.  Right ear hearing loss

Historically, the Veteran filed a claim of service 
connection for bilateral hearing loss in August 2003.  VA 
audiology examination in October 2003 demonstrated right ear 
puretone thresholds of 10, 15, 20 and 25 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively.  He had a speech 
discrimination score of 92 percent.  His non-service 
connected left ear showed puretone thresholds of 10, 15, 30 
and 30 at 1000, 2000, 3000 and 4000 hertz, respectively.  He 
had a speech discrimination score of 96 percent.  The 
Veteran was described as having hearing primarily within 
normal limits bilaterally (AU).

The findings from the October 2003 examination, when applied 
to the rating criteria, reflect that the Veteran exhibited 
Level I hearing in his service-connected right ear.  In this 
respect, the Veteran demonstrated an average puretone 
threshold of 18 decibels with a word recognition score of 92 
percent.  The nonservice-connected left ear reflected no 
hearing loss disability under 38 C.F.R. § 3.385.  As such, 
the nonservice connected left ear was assigned Level I 
hearing for rating purposes.  38 C.F.R. §§ 3.383(a), 
4.85(f).

An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86, i.e., puretone threshold at 1000 hertz 
less than 30 and thresholds for 2000, 3000, and 4000 hertz 
all 70 decibels or above) is not shown, and rating under 
alternate (38 C.F.R. § 4.85, Table VIA) criteria was not 
warranted

The record includes a June 2003 VA audiology consultation in 
the clinical setting which noted that the Veteran was 
borderline for the need of hearing aids.  The Veteran had a 
word recognition score of 92 in the right ear, but the 
audiometric results were not converted from graph form.  

The record also includes private audiological evaluations in 
April 2003 and January 2005 which noted the existence of 
mild sensorineural hearing loss in the right ear at 4000 
Hertz with excellent word recognition scores.  These 
audiometric evaluations cannot be considered as they are not 
in a format consistent with VA regulations.  See 38 C.F.R. 
§ 4.85(a).

The Veteran filed a claim for TDIU in July 2004, which the 
RO interpreted as an informal claim for an increased rating 
for right ear hearing loss.  During the appeal period, the 
Veteran has alleged a worsening of his nonservice-connected 
left ear hearing.  At his hearing in July 2009, the Veteran 
denied any significant impairment of right ear hearing.  See 
Transcript of the Veteran's July 2009 Personal Hearing, p. 
22.  Thus, an additional examination on this record is not 
warranted.

The Board acknowledges the Veteran's contention that his 
hearing loss is disabling to a compensable degree.  However, 
as indicated above, the Veteran argues that his nonservice-
connected left ear hearing impairment is his primary 
problem.  That issue has been referred to the RO for 
appropriate action, and may be possibly addressed by 
additional VA examination ordered in the Remand portion of 
this decision to evaluate the nature and severity of the 
Veteran's left trigeminal neuropathy.

In any event, the evaluation of hearing loss must be based 
on authorized objective testing.  38 C.F.R. § 4.85(a).  The 
most probative evidence concerning the level of severity of 
the Veteran's right ear hearing acuity consists of the 
audiometric testing results of record.  In cases such as 
these, the Board merely applies a mechanical application of 
the rating schedule to numeric designations assigned to 
official audiometry results.  See Lendenmann, 3 Vet. App. 
345 (1992).  The results of the audiometric testing of 
record provide highly probative evidence against this claim 
that outweighs the Veteran's statements.  There is no 
indication that there has been a material change in the 
hearing loss disability since the last VA examination, and 
there is no basis for consideration of a "staged" rating 
based on the facts found. Further, none of the evidence 
reflects that the Veteran's service-connected hearing loss 
affects his daily life in an unusual or exceptional way.  
Cf. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule, therefore, is not for application.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is 
not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

VA's General Counsel has stated that consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture 
presented by the Veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
Veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages 
earned by a particular veteran are not considered relevant 
in the calculation of the average impairment of earning 
capacity for a disability, and contemplate that veterans 
receiving benefits may experience a greater or lesser 
impairment of earning capacity than average for their 
disability.  The Thun Court indicated that extraschedular 
consideration cannot be used to undo the approximate nature 
of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the schedular evaluation assigned for 
the Veteran's peripheral neuropathy of the upper and lower 
extremities, as well as right ear hearing loss, reasonably 
describes his overall disability level and symptomatology.  
Here, the Veteran does not demonstrate any aspects of these 
disabilities not contemplated by the schedular criteria.  
Notably, the Veteran has not alleged any significant 
functional impairments of right ear hearing acuity.  As 
such, there is no basis to refer this case for extra-
schedular consideration.

IV.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total.  38 C.F.R. § 
4.16(a).  The Veteran holds a 100 percent combined schedular 
rating for his service-connected disabilities, effective 
July 31, 2001, the entire period at issue in this case.  

The Veteran seeks a TDIU rating based upon the potential tax 
benefits which may be available under the CRSC program 
implemented by the Department of the Air Force.  The CRSC 
program was established by the National Defense 
Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107- 
314, § 636, in December 2002.  The purpose of the 
legislation was to allow receipt of partial or full military 
retired pay and VA disability compensation to eligible 
military retirees with combat-related disabilities.  The 
basic eligibility for CRSC was that the veteran had to have 
completed 20 years of service and have a qualifying combat-
related disability.  The change in law was codified at 10 
U.S.C. § 1413a.  CRSC may be payable when a veteran has a 
combined 60 percent service-connected, combat-related 
disability, and he is evaluated as individually unemployable 
due to the service-connected disability.  See Veterans 
Benefits Administration (VBA) M21-1R, Part III, Subpart v, 
5.A.7.  The military department makes the final 
determination regarding qualifying disabilities.  This is 
not a VA program.  Id.  

The Board is bound in its decisions by the regulations of 
the Department, instructions of the Secretary, precedent 
opinions of the General Counsel of the VA and precedential 
decisions to courts of superior jurisdiction.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 20.101(a).  The Court and VA's 
General Counsel have determined that an award of 100 percent 
service-connected compensation for the entire appeal period 
moots out a TDIU claim.  See Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994); VAOGCPREC 6-99 (June 7, 1999).  VA's 
General Counsel has determined that, because both a 100 
percent disability schedular rating and a total disability 
rating awarded pursuant to 38 C.F.R. § 4.16(a) reflect 
unemployability, a determination that that individual is 
unemployable as a result of service-connected disability 
under 38 C.F.R. § 4.16(a) is unnecessary to adequately 
compensate the individual and is superfluous.  Id.  

The Board is sympathetic to the Veteran's arguments in this 
case.  However, the Board must dismiss the TDIU claim as 
lacking legal merit for the reasons described above.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




V.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

With the exception of the right ear hearing loss and TDIU 
claims, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has 
been satisfied.  See generally Goodwin v. Peake, 28 Vet. 
App. 128 (2008).

With respect to the right ear hearing loss claim, a pre-
adjudicatory July 2004 RO letter informed the Veteran of the 
types of evidence and/or information necessary to 
substantiate a claim for an increased rating for right ear 
hearing loss.  This letter also advised the Veteran of the 
relative duties upon himself and VA in developing his claim.

With respect to all of the claims, a July 2008 RO letter 
advised the Veteran as to how VA determines disability 
ratings and establishes an effective date of award.  This 
letter advised the Veteran that his disability ratings were 
determined by a schedule for evaluating disabilities 
published at title 38 Code of Federal Regulations, Part 4.  
He was informed that evidence considered in determining the 
disability ratings included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment.  
Examples of evidence to be considered included information 
about on-going treatment records, including VA or other 
Federal treatment records, he had not previously identified; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affected him. 

With respect to the initial rating claims, additional notice 
was not required per Dingess, but was provided anyway.  With 
respect to the right ear hearing loss claim, any timing 
deficiency was cured with readjudication of the claim in the 
July 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  With respect to 
the TDIU claim, the claim is denied as a matter of law.  As 
such, no notice errors accrue to the Veteran.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

In this case, the Veteran and his representative have not 
argued any prejudicial error regarding VCAA notice 
deficiencies on any of these claims.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). Throughout this appeal, the 
Veteran has been active in submitting records to support his 
claim, to include additional records with a waiver of RO 
review at the time of his 2009 Board hearing.  Accordingly, 
the Board finds that adjudication of the claims at this time 
would not be prejudicial to the Veteran.

VA has a duty to assist the Veteran in the development of 
his claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, VA clinical records and private medical records which 
the Veteran has identified as relevant to his appeal.  In 
2009, the Veteran submitted his most recent private medical 
records for consideration in this claim, and he waived RO 
consideration of this evidence in the first instance.  There 
are no outstanding requests for VA to obtain any additional 
evidence that is relevant to the claims being decided on 
appeal.

The Veteran was last afforded VA examination to evaluate the 
nature and severity of his peripheral nerve disability in 
2004, and for his right ear hearing loss in 2003.  With 
respect to the right ear hearing loss, the Veteran testified 
that his problem involved the non-service connected left ear 
hearing loss and not the service-connected right ear.  He 
has not alleged an overall worsening of right ear hearing 
since the last evaluation in 2003, or any functional 
impairment due to right ear hearing loss.  As there is no 
credible lay or medical evidence suggesting an increased 
severity of disability of right ear hearing loss to the 
extent that a higher rating may be warranted, an additional 
examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 
1995).  See also Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007) (noting that the Veteran bears the burden of 
demonstrating prejudicial error when an audiologist's 
description of the functional effects is potentially 
defective).  The 2003 VA examination report of record 
contains sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of 
the hearing loss disability on appeal to provide probative 
medical evidence adequate for rating purposes.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

The Board does find that the Veteran has presented credible 
lay and medical evidence of a potential increased severity 
of peripheral neuropathy symptoms since the last VA 
examination in 2004.  In such circumstances, additional VA 
examination may be necessary.  VAOPGCPREC 11-95 (Apr. 7, 
1995).

However, the Board notes that the VA benefits system does 
not favor the opinion of a VA examiner over a private 
examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. 
Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA 
benefits).  Regardless of the source, the Board has an 
obligation to ensure that an examination report minimally 
meets the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

In this case, the Veteran has submitted an extensive amount 
of private examination reports and progress notes which have 
investigated his complaint of an increased severity of 
peripheral neuropathy symptoms.  This evidence includes an 
EMG/NCV study conducted in September 2008 as well as private 
consultation reports dated December 2008 and January 2009 
which satisfy the requirements for an adequate examination 
report to evaluate these claims.  These examination reports 
provide all necessary findings to decide these claims, and 
the Board finds no credible lay or medical evidence since 
these examination reports to warrant the need for further 
examination.  In short, the evidence of record is sufficient 
to decide the peripheral neuropathy claims.  38 C.F.R. 
§ 3.326(b).  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing and relevant evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

	(CONTINUED ON NEXT PAGE)





ORDER

The claim for an initial rating greater than 40 percent for 
peripheral neuropathy of the right lower extremity is 
denied.

The claim for an initial rating greater than 40 percent for 
peripheral neuropathy of the left lower extremity is denied.

The claim for an initial rating greater than 30 percent for 
peripheral neuropathy of the right (major) extremity is 
denied.

The claim for an initial rating greater than 20 percent for 
peripheral neuropathy of the left (minor) extremity is 
denied.

The claim for a compensable rating for right ear hearing 
loss is denied.

The claim of entitlement to TDIU is dismissed.


REMAND

At his hearing in July 2009, the Veteran reported undergoing 
an ear, nose and throat evaluation at U.C. Davis Medical 
Center for his non-service connected left ear.  He reports 
that the left ear disorder is causally related to a 
worsening of his service-connected left trigeminal 
neuralgia.  It appears that the Veteran is describing a 
potential worsening of left trigeminal neuralgia disability.  
A March 2009 progress note recorded the Veteran's complaints 
of hearing loss and left-sided facial pain as neurologic 
(neuro) complaints.  Accordingly, the Board finds that 
current VA examination is necessary to evaluate the current 
nature and severity of the Veteran's service-connected left 
trigeminal neuralgia disability.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining his current 
treatment records at U.C. Davis Medical Center 
for his service-connected left trigeminal 
neuralgia, to include ENT examinations conducted 
in 2009 and thereafter.  

2.  Obtain the Veteran's records of treatment at 
the Sacramento, California VA Medical Center 
(VAMC) since January 2005, if any.

3.  Thereafter, schedule the Veteran for 
appropriate VA examination in order to fully 
assess the current nature and severity of his 
service-connected left trigeminal neuralgia.  
The claims folder must be provided to the 
examiner for review.  All indicated tests and 
special studies should be completed as 
necessary.

After reviewing the file, obtaining a detailed 
history from the Veteran, and examining him, the 
examiner should provide an opinion as to the 
extent of paralysis of the Veteran's left 
trigeminal nerve (i.e., whether moderate or 
severe incomplete paralysis or complete 
paralysis of this nerve is present).  The 
examiner is requested to fully describe all 
pathology and functional impairment, providing 
an explanation as to the cause or source of all 
symptoms alleged by the Veteran which includes 
neurologic impairment of left ear functioning.  

A complete rationale for all opinions expressed 
should be provided.  

4.  Thereafter, readjudicate the claim.  If the 
benefits sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and given the 
appropriate time to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


